Order entered May 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00355-CV

                                   ERIC DRAKE, Appellant

                                               V.

                           STEPHEN WALKER ET AL., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06774-D

                                           ORDER
       Before the Court is appellant’s May 2, 2014 “2nd motion for the production of original

tape recordings of hearings conducted in the County Court Number 4.” In light of our May 2,

2014, we DENY as moot appellant’s request for the original tape recording of the January 6,

2014 hearing and the original transcripts and recordings of the March 3, 2014 and March 17,

2014 hearings. We also DENY as moot appellant’s request for a supplemental clerk’s record

containing a copy of his “second amendment to his original petition” as that petition is contained

in the clerk’s record filed May 2, 2014.


                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE